
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 11
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Bartlett
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States, in collaboration with other
		  international allies, should establish an energy project with the magnitude,
		  creativity, and sense of urgency that was incorporated in the Man on the
		  Moon project address the inevitable challenges of Peak
		  Oil.
	
	
		Whereas the United States has only 2 percent of the
			 world’s oil reserves;
		Whereas the United States produces 8 percent of the
			 world’s oil and consumes 25 percent of the world’s oil, of which nearly 60
			 percent is imported from foreign countries;
		Whereas developing countries around the world are
			 increasing their demand for oil consumption at rapid rates; for example, the
			 average consumption increase, by percentage, from 2003 to 2004 for the
			 countries of Belarus, Kuwait, China, and Singapore was 15.9 percent;
		Whereas the United States consumed more than 937,000,000
			 tonnes of oil in 2004, and that figure could rise in 2005 given previous
			 projection trends;
		Whereas, as fossil energy resources become depleted, new,
			 highly efficient technologies will be required in order to sustainably tap
			 replenishable resources;
		Whereas the Shell Oil scientist M. King Hubbert accurately
			 predicted that United States domestic production would peak in 1970, and a
			 growing number of petroleum experts believe that the peak in the world’s oil
			 production (Peak Oil) is likely to occur in the next decade while demand
			 continues to rise;
		Whereas North American natural gas production has also
			 peaked;
		Whereas the United States is now the world’s largest
			 importer of both petroleum and natural gas;
		Whereas the population of the United States is increasing
			 by nearly 30,000,000 persons every decade;
		Whereas the energy density in one barrel of oil is the
			 equivalent of eight people working full time for one year;
		Whereas affordable supplies of petroleum and natural gas
			 are critical to national security and energy prosperity; and
		Whereas the United States has approximately 250 years of
			 coal at current consumption rates, but if that consumption rate is increased by
			 2 percent per year, coal reserves are reduced to 75 years: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)in order to keep
			 energy costs affordable, curb our environmental impact, and safeguard economic
			 prosperity, including our trade deficit, the United States must move rapidly to
			 increase the productivity with which it uses fossil fuel, and to accelerate the
			 transition to renewable fuels and a sustainable, clean energy economy;
			 and
			(2)the United States,
			 in collaboration with other international allies, should establish an energy
			 project with the magnitude, creativity, and sense of urgency of the Man
			 on the Moon project to develop a comprehensive plan to address the
			 challenges presented by Peak Oil.
			
